Citation Nr: 1706397	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO. 08-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen a previously denied claim for service connection for lumbosacral strain.

In an April 2008 substantive appeal, the Veteran requested a Board hearing. The hearing request was subsequently withdrawn in September 2010.

In November 2010, the Board reopened the Veteran's claim and remanded the matter for additional development. In April 2012, the Board issued a decision denying the claim. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In March 2013, the Court granted a Joint Motion for Remand (Joint Motion), which set aside the April 2012 Board decision and remanded the matter to the Board for further development or adjudication consistent with the Joint Motion. In February 2014, October 2014, and again in September 2015 the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is not clear and unmistakable evidence that a low back disorder both preexisted service and was not aggravated during service. Thus, while the Veteran had low back pain symptoms before he entered service, he is presumed sound upon entry into active duty.

2. The most probative evidence of record demonstrates that the Veteran's currently diagnosed low back disorder was not caused by or related to service. 
CONCLUSION OF LAW

The criteria for establishing service connection for a low back disorder, to include lumbosacral strain, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in August 2007. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, the duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2016). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016). Relevant service treatment and other private and VA medical records have been associated with the claims file. The Veteran was also afforded VA examinations in December 2010 and April 2014, with addendum opinions in December 2014, June 2015, and November 2015. In addition, a VHA opinion was obtained in July 2016, with an addendum to that opinion obtained in August 2016. Taken together, these examinations and opinions are fully adequate to decide the claim as they address the relevant evidence of record and provide opinions regarding the Veteran's theories of service connection. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2016). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2016).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23,027 (May 4, 2005). Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014). If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection." Wagner, 370 F.3d at 1096.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016). Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation. Green v. Derwinski, 1 Vet. App. 320, 323 (1991). If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service. Verdon v. Brown, 8 Vet. App. 529 (1996). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b) (2016).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that pertinent to the matter on appeal, the Veteran's service treatment records show that he reported a history of "lameness when he works too hard," during a pre-induction physical in February 1951. Clinically, however, his spine was found to be normal. At the time of his service entrance examination in February 1952, it was noted that the Veteran complained of low back pain on heavy lifting or upon working too hard. Objectively, his spine was again found to be normal, and no diagnosis was assigned. 

A May 1952 letter from the Veteran's private physician noted that the Veteran was treated on various occasions prior to service for severe back aches and cramps. The physician noted that the Veteran had been diagnosed with chronic lumbar sacral strain and advised that no heavy lifting be done. In December 1952 the Veteran was treated in service for complaints of back pain. It was noted that he had a statement from his private physician indicating that he had sacroiliac strain, and he was treated with heat and rest. Moreover, in January 1953 the Veteran presented for treatment with complaints of constant low back pain for a year. It was noted that he had been seen in the past by a doctor who had diagnosed him with lumbar strain. It was also noted that he was to have been seen by a therapist but that he had been sent overseas. He reported mild low back pain with some radiation down the lateral aspect of the left thigh and some numbness of the left leg. X-rays showed wedging at L1-2 that was read as either "natural change or an old injury." No diagnosis was assigned. Thereafter, in January 1953 the Veteran received a local injection for back pain and later that same month presented for treatment by Dr. V.E. without relief. He was seen on several occasions in February and March 1953 for complaints of back pain, which was treated with injections and "strapping." Following the March 1953 treatment, the Veteran's service treatment records reflect no further complaints or findings relative to the low back until the time of his service separation examination in January 1954. At that time, he had a present complaint of "back injury, defect." Objectively, his spine was noted to be "abnormal," but without tenderness or limitation. See January 1954 Separation Examination.

Post service records show the Veteran was examined by VA in February 1954, within a month of service discharge. He complained of back pain, which he attributed to an injury he sustained in a fall in December 1952. He indicated that he had been in quarters for about two months, but was not hospitalized, and that he had trouble ever since. Although straightening of lumbar lordosis was noted, x-rays were essentially negative. The diagnosis was lumbosacral strain with subjective symptoms only. 

Other post-service records show the Veteran suffered a significant intervening work-related injury to his back in December 1966 and pursued a Worker's Compensation claim for that injury. See correspondence from the State of New York Workmen's Compensation Board and billing statement from Dr. A.C.P., both dated in February 1967. Subsequent records dated in December 1971 confirm that the Veteran developed acute pain in the low back after he moved a bingo table by himself while working as a steward for the Knights of Columbus in December 1966. It was noted that he had been treated with manipulations, analgesics, and a back brace, that he had been off work for about 12 weeks, and that since that time he had noted intermittent episodes of acute pain in his back which were really quite disabling. X-rays showed a definite narrowing of the L-5-S-1 disc space and evidence of an old mild compression deformity at L-2 with anterior spurring both superiorly and inferiorly. The diagnostic impression was intermittent, discogenic low back pain. See correspondence from Dr. V.E., dated December 3, 1971. 

Private treatment records dated in the 1970s reflect ongoing complaints of low back pain with treatment that included injections of Xylocaine and Celestone. However, by September 1975 the Veteran's back pain was more or less stabilized, and he was found to be left with a mild permanent disability in his back. In a final progress report, the attending physician concluded that the 1966 work injury was the "competent producing cause of the injury or disability sustained." See Attending Physician's Suppletory Report from the State of New York Workmen's Compensation Board, received in March 2008. 

The remaining outpatient treatment records document the Veteran's continued treatment for back pain between the mid 1970s and late 1990s. Radiological findings in May 1999 show severe generalized degenerative disc and osteoarthritic disease of the lumbar spine and mild osteoarthritis of the sacroiliac joints. See Radiology Consultation from Genesis Healthcare of New York. More recent VA treatment records, dated in March 2008 and August 2009, show the Veteran had full range of motion of the lumbar spine with no kyphosis, scoliosis, lordosis, or paraspinal spasm. 

During the course of the appeal, the Veteran has been provided with multiple VA examinations, and various opinions have been issued in an attempt to determine the etiology of his low back disorder, including whether he had a preexisting low back disorder that was aggravated by military service. These records include December 2010 and November 2011 VA examinations and opinions. The Board notes that the December 2010 examiner failed to provide an adequate rationale for his opinion, and the November 2011 examiner failed to use the proper evidentiary standard for overcoming the presumption of soundness and also failed to consider the Veteran's lay statements regarding increased back symptoms during service. The file also contains additional VA medical opinions addressing the issues of an etiological link between the Veteran's currently diagnosed back disorder and service. See VA Examination reports dated in April 2014, December 2014, June 2015, July 2015, and November 2015. However, these medical opinions have all also been found insufficient, in that the examiners failed to address the relevant medical history as documented in the service treatment records or properly consider the Veteran's contentions, or otherwise failed to substantially respond to the questions posed in the Board's October 2014 and September 2015 remands. Thus, the Board will not rely on these examination reports, as they have been found to be inadequate.

In April 2016 the Board requested an expert opinion be provided with regard to whether the Veteran's low back disability clearly and unmistakably preexisted service and, if it did not, whether the Veteran's current low back disorder was caused by or related to his in-service complaints of back pain. The examiner provided a response and an addendum in response to a request for clarification. In his July 2016 response, the examiner found that after reviewing the record he did not find clear and unmistakable evidence either that the preexisting low back disorder was not aggravated by service, or that the back pain worsened beyond its natural progression of the disorder due to service. The examiner explained further that osteoarthritis is a common condition associated with aging, and it is a slow process. He noted that while he was not able to medically determine if the diagnosis of osteoarthritis was associated with a physical injury during the Veteran's life, he found it "difficult to attribute a very common degenerative spine disease to an injury 63 years ago, especially when that injury was treated conservatively without surgery." See July 2016 VHA Response. 

In a request for clarification regarding whether the Veteran's low back disability could be caused by or related to service, assuming that the Veteran's low back pain documented upon entry to service was not a preexisting disability, the Board asked the VHA examiner to provide an addendum to his opinion. In August 2016 the examiner provided such addendum, noting that there was a less than 50 percent probability that the Veteran's in-service fall in December 1952 was the cause of his current diagnosis of osteoarthritis. In so finding, the examiner acknowledged the Veteran's 1953 X-ray report of an abnormal spine, in addition to the 1954 report stating a diagnosis of lumbar strain, post-service back treatment and pain, and the Veteran's lay statements. However, the examiner ultimately concluded that it is less likely than not that the Veteran's current back disability is etiologically linked to service, pointing out that the in-service x-ray results were inconclusive as to whether there was an old injury or merely a "natural change." The examiner also reasoned that the Veteran had been able to maintain employment for over a decade following service, including construction work, until the 1966 workplace injury.

Turning first to the question of whether the Veteran is entitled to presumptive service connection for his low back disability, the Board finds that the record does not reflect medical evidence showing any manifestations of low back arthritis during the one-year presumptive period after the Veteran's separation from service. On the contrary, the record does not reflect any complaints or findings consistent with low back arthritis until the radiological findings in May 1999 showed degenerative disc and osteoarthritic disease of the lumbar spine and osteoarthritis of the sacroiliac joints (more than 40 years after his separation from active service). Accordingly, service connection is not warranted on a presumptive basis as to this claim. 38 C.F.R. §§ 3.307, 3.309.

The Board turns next to the question of direct service connection. In that regard, as an initial matter regarding the question of whether the Veteran had a lumbar spine disability that preexisted his entry into service, the Board finds that the Veteran's back pain documented prior to service is not a preexisting injury and, thus, the presumption of soundness has not been rebutted. Specifically, the Board notes that despite the Veteran's documented complaints of lower back pain at his entrance examinations, no low back diagnosis was noted upon his entry into service in February 1952. In this case, there is not clear and unmistakable evidence demonstrating that the Veteran had a diagnosed low back disorder-as opposed to his subjective complaints of pain on hard physical work-that existed at the time he entered service. Because the presumption of soundness has not been rebutted, the Veteran is presumed to have been in sound condition when he began active duty. See Bagby v. Derwinski, 1 Vet. App. 225, 227.

The Board notes that the presumption of soundness cannot be rebutted unless there is clear and unmistakable evidence that the low back disability both pre-existed service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Board notes that service records show that the Veteran was noted to have a pre-service diagnosis of lumbar strain and sought treatment for complaints of back pain during service, but did not otherwise indicate any specific injury or trauma. No diagnosis of lumbar strain was assigned during service. Additional treatment notes reflect that the Veteran's back pain was treated conservatively with heat, rest, injections and "back strapping." See Service Treatment Records dated January 26, 1953, to March 11, 1953. At the time of his January 1954 separation physical, the Veteran was noted to have complaints of a "back injury defect." The clinical evaluation portion of this report shows the examiner found the Veteran's spine to be abnormal, but without tenderness or limitation. Consequently, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty. 

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in current disability was incurred in the line of duty in active military service. 38 U.S.C.A. §§ 1110, 1131. As to this analysis, the Board finds, first, that the competent evidence of record indicates a diagnosis of lumbar spine arthritis. Accordingly, the Veteran has a current disability. 

With regard to an in-service disease or injury, the Board notes that the Veteran sought treatment for low back pain during service and that such pain was treated conservatively during service with heat, rest, injections, and "back strapping." See January 1953 and March 1953 service treatment records. Furthermore, his January 1954 separation physical noted complaints of a "back injury-defect." Accordingly, there is evidence of an in-service disease or injury of the Veteran's low back.

Turning to the crucial element of a nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current low back disability is related to his military service.

The Board finds the July and August 2016 opinions provided by the expert neurosurgeon in response to the Board's VHA request to be the most probative evidence as to the question of a nexus between the Veteran's current disability and service. These opinions found that, while any significant injury during a man's life could very well be a contributing factor to osteoarthritis, such arthritis is also a common and slow condition associated with age. See July 2016 VHA Expert Response. The opining examiner noted that it is difficult to attribute a very common degenerative spine disease to an injury that occurred 63 years prior. His ultimate conclusion, as discussed in detail above, was that it is less likely than not that the Veteran's current lumbar spine disability is etiologically linked to service, to include in particular the December 1952 fall.

Furthermore, the Board takes note of the Veteran's competent and credible lay statements asserting that he began having back pain prior to service. Specifically, in February 1954 the Veteran submitted a lay statement from a service buddy that noted that the Veteran began reporting complaints about his back around December 1952. The Veteran has since submitted further lay statements, including an April 2008 statement noting that he visited sick call while in service, specifically when he was performing duties in the security force in Iceland and had intense back pain. He noted that he was treated with a "lumbar puncture," which he also described as a "spinal tap," for the pain. The Veteran expanded on his description of the spinal tap by noting that the doctor who performed it "messed up on the first penetration," and caused aggravation of his back pain. See March 2012 Lay Statement. He stated that this mistake left him with his current disability and that after the incident he was taken off of line duty and given duties as a telephone operator. 

The Board here finds that the Veteran, while entirely competent to report symptoms both current and past, has presented no clinical evidence of a preexisting diagnosed low back disability or of a nexus between his low back disability and his military service. The Board finds that the Veteran as a lay person is not competent to diagnose or associate any of his claimed symptoms to his military service. That is, the Veteran is not competent to opine on matters such as the etiology of his current low back disorder. Such opinion requires specific medical training in the field of orthopedics or neurology and is beyond the competency of the Veteran or any other lay person. In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics or neurology to render medical opinions, the Board must find that his contention with regard to a nexus between his low back disability and military service to be of limited probative value. See 38 C.F.R. § 3.159 (a)(1) (2016) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). Accordingly, the statements offered by the Veteran in support of his claim are not competent evidence of a nexus.

Accordingly, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability. The benefit sought on appeal is denied. 



ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


